 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDAirco Alloys, a Division of Airco, Inc. and Willie R.Rivers, Jr. Case 3-CA-8742May 14, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn November 20, 1979, Administrative LawJudge Hutton S. Brandon issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed a brief in response to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.CHAIRMAN FANNING, concurring in part:For reasons stated in my dissenting opinion inBaton Rouge Water Works Company,3I disagreewith the Administrative Law Judge's finding,adopted by my colleagues, that the October 13,1978, meeting between Respondent and WillieRivers does not fall into the class of "discussion"or "interview" to which the right of union repre-sentation would attach under Weingarten becauseRespondent had made its termination decisionI The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard DryWall Products., Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951) We have carefully examined the record and find no basis for re-versing his findings.2 Subsequent to the issuance of the Administrative Law Judge's Deci-sion in this case, the Board issued Baton Rouge Water Works Company,246 NLRB No. 161 (1979), wherein it held that "an employee has noSection 7 right to the presence of his union representative at a meetingwith his employer held solely for the purpose of informing the employeeof, and acting upon, a previously made disciplinary decision." 246 NLRBNo. 161. Inasmuch as the facts and the Administrative Law Judge's con-clusion herein fall within the purview of Baton Rouge, we agree that thecircumstances do not present a violation under NVL.R.B, v. J. Weingarten,Inc., 420 U.S. 251 (1975).3 246 NLRB No. 161 (1979).249 NLRB No. 81before the meeting. In order to trigger Weingartenrights, however, it is necessary that the employeeseeking the assistance of a union representative spe-cifically request such representation.4Here, it isevident that Rivers failed to make personally a re-quest for union representation at the October 13meeting.5For reason, I agree that an 8(a)(l) viola-tion has not been established and I shall concur inthe result.4 See, e.g., Kohls Food Company., 249 NLRB No. 13 (1980); First Na-tional Supermarkets. Inc. d/b/a Pick-N-Pay Supermarkets. Inc., 247 NLRBNo. 162 (1980).5 There is some suggestion that, under these circumstances, any requestfor representation by Rivers would have been futile. Whatever bearingthis "futility" rationale may have on an employee's entitlement to Wein-garten rights, this question need not be decided here because, in my judg-ment, the record does not conclusively show that a request by Rivers forunion representation would, in fact, have been futileDECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was heard at Buffalo, New York, on August16, 1979. The charge was filed by Willie R. Rivers, Jr.,an individual, herein called Rivers or the ChargingParty, on October 17, 1978.1 The complaint was issuedon April 10, 1979, and alleges violations of Section8(a)(1) of the National Labor Relations Act, hereincalled the Act, by Airco Alloys, A Division of Airco,Inc., herein called the Respondent or the Company. Theissue presented by the case is whether the Respondent inmeeting with, and discharging, Rivers on October 13,violated his right to union representation under Section 7of the Act as outlined in N.L.R.B. v. J. Weingarten, Inc.,420 U.S. 251 (1975).Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theRespondent, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent, a Delaware corporation, is engagedin the manufacture, sale, and distribution of alloys andmetal products with its principal office and place of busi-ness in Niagra Falls, New York. The Respondent, at itsNiagra Falls facility, annually sells and distributes itsproducts valued in excess of $50,000 directly to custom-ers located outside the State of New York. The Re-spondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and Ifind, that United Steelworkers of America, Local 12646,i All dates are in 1978 unless otherwise stated. AIRCO ALLOYS, A DIVISION OF AIRCO, INC.525AFL-CIO, CLC. herein called the Union, is a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEA. The Material Facts and Positions of the PartiesThe Union has represented the Respondent's produc-tion and maintenance employees for a number of years,and has entered into successive collective-bargainingagreements with the Respondent covering such employ-ees. The latest such agreement was executed and becameeffective on May 2, 1978, and remains in effect untilApril 30, 1981. The agreement contains a union-securityprovision which requires, as a condition of employment,that employees hired after the effective date becomemembers of the Union on the 30th day following the be-ginning of their employment.2However, notwithstand-ing the requirement of union membership after 30 days,the agreement provides that seniority does not com-mence to accumulate for new employees until the em-ployee has successfully completed a probationary periodof 60 working days. During the probationary period, ac-cording to the agreement, the probationary employee issubject to transfer, demotion, layoff, or discharge at thesole discretion of the Company.3While the agreementcontains a provision for the processing and resolution ofgrievances regarding discharges there was no evidencethat the Union had ever sought to process any griev-ances regarding the transfer, demotion, layoff, or dis-charge of any probationary employees.Willie R. Rivers, Jr., was employed by the Respondenton August 7, and worked as a maintenance mechanic.Pursuant to the union-security provision in the collec-tive-bargaining agreement he joined the Union and paidcertain initiation fees to the Union's president, MikeStopa, during the first part of October. Rivers testifiedthat he was told by Stopa that in the event he did notsuccessfully complete his probationary period his moneywould be refunded by the Union.Rivers' employment was not without problems,4andhe was told during the first week of October by one ofhis foreman, S. J. Obidzinski, who was going on vaca-tion, that he wanted Rivers to really apply himself in hiswork the following week because another foreman, Wil-liams Banks, would be supervising Rivers and Riversshould "watch out" for Banks.On October 13, Rivers was called to the personneloffice where he met with James Cheetham, personneland safety manager for the Respondent, foreman Banks,and another of Rivers' foremen, Chester Cooper.5In theensuing interview with Rivers which lasted about 15minutes according to Rivers' estimate Cheetham dis-cussed Rivers' job performance with him and advisedhim that he was discharged. Rivers concedes in his testi-2 G.C Exh. 2, art. 1, sec. 4.3 G.C Exh 2, art Ill, sec. 2.4 Progress reports for Rivers by two foremen, S. J. Obidzinski and Gil-bert Jackson, for the weeks ending Octobert I and 8, 1978, were receivedin evidence and establish Respondent's dissatisfaction ith Rivers' jobperformance5 Cheetham in his testimony refers to a maintenance superintendentnamed Krupa It is not clear from the record whether Krupa and Cooperare one and the samemony that while he attempted to defend and explain hisjob performance, he was not asked any questions byCheetham or the foremen present. Rivers further conced-ed that at no time did he request union representationduring the interview. Upon completion of the interviewhe was ushered from the plant and subsequently paid offby mail a few days later.It is the General Counsel's contention that the Re-spondent violated Section 8(a)(1) of the Act by deprivingRivers of his right to union representation during the Oc-tober 13 interview under the principles enunciated in theWeingarten case, supra. In support of this position theGeneral Counsel argues; that the interview with Riverswas not simply to announce a fait accompli, but to dis-cuss Rivers' work performance. Rivers had even at-tempted to negotiate a transfer to another department asan alternative to discharge. Moreover, while the GeneralCounsel concedes that Rivers did not request union rep-resentation during the interview it is argued that such re-quest would have been futile based on the Respondent'spresent assertions of contract rights and also because ofevents which occurred during the meeting which effec-tively deprived Rivers of union representation. In thisregard the General Counsel refers to the uncontradictedtestimony of Gaddis Rivers, an uncle of Rivers and alsoan employee of the Respondent. Gaddis Rivers testifiedthat upon reporting to work on October 13, he learnedfrom another employee that Rivers was "being let go,"and he thereafter proceeded to the personnel officewhere Rivers was meeting with Cheetham. ThereGaddis Rivers, who was a union committeeman and ste-ward, although he was not the steward for Willie Rivers'department, asked Cheetman if he could "sit in," andCheetman told him that he could not.6He thereafter re-mained outside the office while the meeting with WillieRivers continued in the office.It was also the testimony of Willie Rivers that duringthe discussions in the office with Cheetham and the fore-men another individual whom Rivers did not know atthe time attempted to enter the meeting. The man wastold that nobody was allowed to come in. Cheethamdenied that anyone aside from Gaddis Rivers had soughtto enter the office during the interview with WillieRivers. That testimony was contradicted by an earliersworn statement given the Board in early Novemberduring the investigation of the case in which he indicatedNorman Siegfried, Rivers' steward, had stuck his headthrough the door and Cheetham had simply told Sieg-fried that he was not needed for that "particular prob-lem," and Siegfried left. Cheetham impressed me as agenerally truthful but confused witness. The contradic-tion by his prior statement adversely affects the reliabil-ity of his denial that Siegfried attempted to enter the dis-cussions with Rivers. Accordingly, and because ofRivers' credible testimony that another individual asidefrom Gaddis Rivers did attempt to come in, I find that itwas Siegfried who attempted to enter.The Respondent denied that it had unlawfully deniedany union representation rights to Rivers during the Oc-' Cheetham called as an adverse witness b the General Counsel testi-fied he told Gaddis Rivers that Willie Rivers was not entitled to representation because he was still on probation 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDtober 13 meeting, and argues that the established facts ofthe case do not bring it within the purview of Weingar-ten. More specifically, the Respondent contends that themeeting with Rivers was not investigative in nature andwas called simply to announce to Rivers a predetermineddecision to discharge him. In support of this contentionCheetham testified that on the morning of October 13,he discussed Rivers' job performance with ForemenBanks and Jackson and Maintenance SuperintendentKrupa and it was determined that Rivers would be dis-charged for "unsatisfactory probationary period." It wasonly after that discussion that Rivers was called in, hisjob performance was discussed, and his termination an-nounced.7In the Respondent's view, the meeting with Riverswas a simple courtesy extended to him in order to ex-plain the reasons for his discharge. The Respondentargues that it would be an "incredible distortion" of theAct to hold that the extension of such a courtesy toRivers constituted a violation of the Act.The Respondent also argues that the Union in agreeingto the contractual provision granting to the Companysole discretion in discharging probationary employeeswaived any Weingarten rights for probationary employ-ees. In support of this contention the Respondent pointedout that it had had a similar provision in its collective-bargaining agreements for many years and the Union,consistent with the provision, had never filed a grievanceor attempted to participate in any meeting regarding thetermination of probationary employees.8B. ConclusionApproaching the Respondent's last argument first, Iam not persuaded that the Union by agreeing that proba-tionary employees could be discharged at the sole discre-tion of the Respondent thereby waived the Weingartenrights of such employees. A waiver will not be lightlyinferred and must be shown by clear and unequivocalevidence. Gary Hobart Water Corporation v. N.L.R.B.,511 F.2d 284 (7th Cir. 1975). The clear language towhich the Union agreed in the instant case simply pro-vides that probationary employees shall be subject totransfer, demotion, layoff, or discharge at the sole discre-tion of the employer. Under past practice, and in keepingwith this provision, the Union filed no grievance with re-spect to the Respondent's transfer, demotion, layoff, or7 In the absence of any contradictory evidence, and in view of priorperformance evaluations on Rivers which were received in evidenceshowing problems with Rivers prior to October 13 I credit Cheetham'stcstimony that the decision to discharge Rivers had been made prior tothe time he was called in That the meeting was not called 1o ascertainany nle\ facts regarding Rivers' performance and bearing on the the dis-charge decision is shown by Rivers' own testimony, which I credit, thatCheetham told him at the outset of the meeting that he was dischargedMoreover, Rivers also admitted that he was not asked a single questionby aln'one at the meeting While Cheethan's testimony contradictedRivers' as Io the pint i time in the meeting that the discharge was an-noulced and hether any questions were asked. Rivers appeared to beiore posliie aIld ephatic i his testimony and I beliree, more reliableE Iidece supporting this contelltion is found in the testimony of Wil.hanm I rich, the Respoldcnt's frmer director of industrial relalionsSuch testimlony aas not conlltradicted and is crediteddischarge of probationary employees.9But neither theclear language of the contractual provision nor the prac-tice under it in anyway suggests a waiver of all rights ofprobationary employees whether such rights be statutori-ly founded or arise solely from the collective-bargainingagreement. The Board has long held that probationaryemployees are entitled to the same protections and rightsunder the Act as other employees. Potlatch Corporation,236 NLRB 707 (1978); Lafferty Trucking Co., 214 NLRB582 (1974). Even the Respondent does not contend thatby agreeing to the cited provision the Union waived allcontractual or representation rights for probationary em-ployees, for Cheetham conceded in his testimony thatRivers upon hiring was told, in effect, that he wouldhave all contractual rights and union representationexcept for discharges within the probationary period.Moreover, and in any event, Weingarten rights are notinconsistent with the granting of sole discretion to theemployer to decide on certain discipline. Weingartenrights attach prior to a decision on discipline.If the Union waived anything through the agreementor by practice it was its right to protest though thegrievance machinery the Respondent's determinations re-garding transfers, demotions, layoffs, or discharges ofprobationary employees.'° This falls far short of consti-tuting a waiver of any Weingarten rights of probationaryemployees. Such rights involve representation of em-ployees at interviews with management where the em-ployee reasonably expects that any kind of disciplinemight follow, not just discipline involving transfers, de-motions, layoffs, or discharges. Further, even where thediscipline finally imposed as a result of such interviewsinvolves a transfer, demotion, layoff, or discharge, thefact that the Union may be powerless to alter or reversethe discipline does not obviate its representative function,where requested, in attempting to insure that manage-ment's decision on the discipline is fairly reached with allpertinent facts considered.Finally, Weingarten principles are based in part uponthe recognition that a union in representing employees atmeetings with management where discipline may be ex-pected to result is safeguarding not only the involvedemployees' interests but also the interests of the entirebargaining unit when it exercises vigilence through suchrepresentation "to make certain that an employer doesnot initiate or continue a practice of imposing punish-ment unjustly." Weingarten, supra at 260, 261. Therefore,even assuming that the Union here had granted to theemployer sole discretion with respect to the discharge ofprobationary employees, it may nevertheless serve the in-terests of other bargaining unit employees by attending,where requested, investigatory interviews between theRespondent and probationary employees which result intransfers, demotions, layoffs, or discharges. Accordingly,and on this record, I find and conclude that the Union' The fact as related by Lynch, that the Union had not previouslysought to attend meetings between the Respondent and probationary em-ployees, is meaningless in the absence of any showing that probationaryemployees had requested representation at such meetings or that Weingar-ten principles were applicable to such meetings" But esven this is unclear from the agreement itself because the griev-aice machiley does not specifically exclude grievances of probationaryemployees for any reason AIRCO ALLOYS, A DIVISION OF AIRCO, INC.527did not either expressly or inferentially waive Weingartenrights of probationary employees.There remains for consideration the issue of whetherWeingarten principles may be appropriately applied tothe Respondent's meeting with Rivers on October 13.The Board has applied Weingarten to any meetings withemployees by employers where some discussion is hadwith the employee regarding the basis for discipline anddiscipline actually follows the discussion. See CertifiedGrocers of California, Ltd., 227 NLRB 1211 (1977), en-forcement denied 587 F.2d 449 (9th Cir. 1978); Alfred M.Lewis, Inc., 229 NLRB 757 (1977), enforcement denied inpertinent part 587 F.2d 403 (9th Cir. 1978); Mt. VernonTanker Company, 218 NLRB 1423 (1975), enforcementdenied 549 F.2d 571 (9th Cir. 1977); Columbia University,217 NLRB 1080 (1975), enforcement denied 541 F.2d922 (2d Cir. 1976). On the other hand, the Board hasheld that if the meeting with the employee is simply toannounce a decision previously reached by managementon discipline or if the meeting terminates upon the em-ployee's request for representation the employer does notviolate the Act in denying the employee representation.See K-Mart Corporation, 242 NLRB No. 140 (1979);Amoco Oil Company, 238 NLRB 551 (1978); United StatesGypsum Company, 200 NLRB 305 (1972).I am persuaded in view of Obidzinski's warning toRivers the week prior to October 13, that Rivers didhave a reasonable expectation that the meeting of Octo-ber 13, could result in some action detrimental to him. Iam not convinced, however, that the meeting fell intothe class of "discussion" or "interview" to which theright of union representation would attach under Wein-garten even as interpreted by the Board in Certified Gro-cers, supra. In Certified Grocers the employer, having per-viously decided upon disciplinary action, called the em-ployee in and after denying the employee's valid requestfor union representation, discussed the employee's workrecord, commented negatively thereon, and announcedthe discipline imposed, a 2-week disciplinary layoff. Asecond request for representation was denied by the em-ployer and further conversation followed prior to theconclusion of the meeting and the signing of the layoffnotice by the employer. In the instant case, however, theRespondent had arrived at its decision on terminationprior to the meeting as shown by Rivers testimony thatthe first thing said to him as he walked in was that hewas being terminated. It is true that here, as in CertifiedGrocers, there was additional "discussion" or "conversa-tion" regarding Rivers' work performance and Riverswithout doubt attempted to defend, explain, or justify hisperformance, and even asked for a transfer as an alterna-tive to discharge. However, his "discussion" and "con-versation" appears to have been completely voluntarybecause, as he testified, he was not asked any questionsabout his work. It is difficult to perceive how Rivers'voluntary remarks and discussion could have unilaterallychanged the complexion of the meeting from one calledto announce and explain a discharge into one which maybe regarded as investigatory or having a factfinding pur-pose to which Weingarten principles would clearly apply.The fact that the Respondent extended to Rivers' thecourtesy of listening to him does not establish that itsought or elicited his remarks. In my opinion, a Weingar-ten violation, even under Certified Grocers, must turn onwhether the employer in some manner seeks informationfrom the employee after the request for representation isdenied and not whether the employee supplies informa-tion. Under these circumstances, and while there wassome discussion or dialogue in the meeting, I do not be-lieve there was an "interchange" amounting to the typeof "interview" involved or contemplated in CertifiedGrovers. As pointed out by the Respondent's brief theword "interview" is defined as a meeting or consultationfor evaluation purposes or for obtaining information. Therecord here does not establish that the Respondent calledthe meeting with Rivers on October 13 for either ofthese purposes.In addition, in my opinion, the conclusion of theBoard in K-Mart, supra, is instructive, as to the absenceof a violation here. There the employer had reached adecision on discharge prior to meeting with the affectedemployee. When the employee was called in he made avalid request for representation which was denied. Theemployee nevertheless was asked if he had anything elseto say and he declined on the basis that it appeared theemployer had already made up its mind. The employeragreed and announced the termination. The Board foundthe employer had not gone beyond informing the em-ployee of disciplinary measures decided upon prior tothe meeting and had not engaged in any other type ofinterchange which could be characterized as an "inter-view." To the same effect see Texaco, Inc., 242 NLRBNo. 60 (1979). If the question to the employee there as towhether he had anything further to say regarding thediscipline after representation had been denied him didnot establish a Weingarten violation it must follow thatan employee's unsolicited remarks also cannot be regard-ed as an interchange or "interview" to which Weingartenwould be applicable. Representation would have been noless useful to the employee in the K-Mart case in assist-ing him in saying whatever else he might want to saythan it would have been to Rivers in making his unsoli-cited remarks in the instant case.In any event, I believe that the instant case may bedistinguished from Certified Grocers, for here Rivers' dis-charge was announced to him as he walked in the office.Regardless of whether the administrative paperwork hadbeen completed or even initiated at that point Riversceased to be an employee as of the time of the announce-ment. The finality of that decision was underscored bythe Respondent's "sole discretion" in making it. There-fore, he had no further Weingarten rights even thoughthere was further "discussion" regarding the discharge.In Certified Grocers the discipline imposed was less thandischarge and the employee status of the affected indi-vidual was never lost.Considering the foregoing and even assuming a validrequest by Rivers for representation at the October 13meeting.'' I find and conclude that the Respondent did' While unneces'ar, il light f the conchlNusins reached aho,c. Iw'uld find ill agreement swilh the (ieneral Ctllunl el' poitiot thatCheerham hb aIdsiing (iadldli Riscrs Il the pres,ct, f the harginlg( tlrt l l ,y 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot violate Section 8(a)(1) of the Act in denying unionrepresentation to Rivers as alleged in the complaint.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent did not violate Section 8(a)(l) ofthe Act by denying union representation to Willie R.Party that the Charging Party was not entitled to representation madeany request by him for representation futile.Rivers, Jr., at the meeting with him on October 13, 1978,as alleged in the complaint.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER12The complaint is hereby dismissed in its entirety.12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.